DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/CN2018/100885 filed on August 16, 2018.
Claims 1-10 are pending.
Claims 1-3, 5-8 and 10 are rejected.
Claims 4 and 9 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 and December 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5 and 10, Claims 5 and 10 recites the limitation "updating, by the communications device, the preset upper limit" in Line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 5 and 10 depend upon independent Claims 1 and 6 respectively. Claims 1 and 6 do not disclose any “preset upper limit”. It is not clear as to what the preset upper limit corresponds to and how the upper limit is being updated.
Examiner notes the preset upper limit is introduced in dependent Claim 4. Correcting the dependency of dependent Claim 5 and 10 would make the claim definite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. U.S. Patent Application Publication 2017/0171887, hereinafter Shi.

Regarding Claim 1, Shi discloses a channel listening method applied to an unlicensed frequency band (Abstract; Figure 4), wherein the method comprises: 
performing, by a communications device, clear channel assessment on a first beam, and in a process of the clear channel assessment, performing, by the communications device, a backoff based on a backoff control parameter for the first beam (Paragraph [0010] Listen before talk listening based transmission performed at a communications device of a first type with a plurality of beams and operable on an unlicensed spectrum. The method further comprises selecting at least one beam direction for listening. During the listening, the backoff counter corresponding to the selected at least one beam direction may be changed. The beam in each of the selected at least one beam direction covers at least one communications device of the second type that has data directed thereto. Then, the method comprises scheduling transmission to a communications device of the second type in the identified beam direction when the backoff counter corresponding to that beam direction reaches a certain threshold), 
wherein the communications device has a plurality of optional beams, the first beam is one of the plurality of optional beams (Paragraph [0047-0048] each of the UEs connected to the 
and the backoff control parameter is set based on a historical value of a backoff control parameter for at least one of the plurality of optional beams (Paragraph [0051-0055] A backoff counter may be generated for the identified beam direction, if no backoff counter exists for that beam direction. For example, a table may be maintained at the communications device of the first type for recording the backoff counter. Once the beam direction is identified for a communications device of the second type, the table may be checked to find whether there is already a backoff counter for that beam direction and to retrieve the corresponding backoff counter if there exists. correspondences between beam directions and UE groups as well as statuses of associated backoff counters. In Table 1, UE1 and UE2 belong to a first UE group corresponding to beam direction 1; UE3 belongs to a second UE group corresponding to beam direction 2; and UE4 and UE 5 belong to a third UE group corresponding to beam direction 3. A number in the column "generated backoff counter" represents an initial value of the backoff counter generated for the corresponding beam direction, wherein "X" represents that no backoff counter exists for the corresponding beam direction); 
and after the backoff succeeds, performing, by the communications device, transmission by using the first beam (Figure 1-5; Data transmission following backoff succeeding; Paragraph [0079] The scheduling unit 640 is configured to schedule transmission to a communications 

Regarding Claim 3, Shi discloses the method according to Claim 1. Shi further disclose wherein the backoff control parameter is set based on a historical value of a backoff control parameter for a beam that is in the plurality of optional beams and that is associated with the first beam and/or a historical value of the backoff control parameter for the first beam, wherein the beam associated with the first beam is associated with the first beam based on spatial ranges covered by the beams (Paragraph [0047-0048] each of the UEs connected to the base station will measure receiving power of the reference signal and report identification (ID) of the corresponding beam in which the reference signal is received with the best receiving power. Based on the reported beam IDs, the base station may combine the UEs with the same reported beam ID into a same group. As another example, multiple connected UEs may be divided into multiple groups, for example according to their positions. The UEs in the same or similar direction may be formed into one group; That is spatial ranges covered by the beams; Paragraph [0051-0055 and 0079-0083] Subsets of beam directions and a table may be maintained at the communications device of the first type for recording the backoff counter. Once the beam direction is identified for a communications device of the second type, the table may be checked to find whether there is already a backoff counter for that beam direction and to retrieve the corresponding backoff counter if there exists).

Regarding Claim 6 and 8, see the rejection of Claims 1 and 3. Claims 1 and 3 are method claims corresponding to the communications device of Claims 6 and 8 with the same .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Si et al. U.S. Patent Application Publication 2018/0115996, hereinafter Si.

Regarding Claims 2 and 7, Shi discloses the method and communications device according to Claim 1 and 6. Shi further discloses wherein the plurality of optional beams are divided into a plurality of beam subsets (Figure 2; Paragraph [0011, 0041-0043 and 0074] the networks or systems with a plurality of beams, i.e. utilizing high gain beamforming and operable 
and wherein the backoff control parameter is set based on a historical value of the backoff control parameter for the first beam (Paragraph [0051-0055] Subsets of beam directions and a table may be maintained at the communications device of the first type for recording the backoff counter. Once the beam direction is identified for a communications device of the second type, the table may be checked to find whether there is already a backoff counter for that beam direction and to retrieve the corresponding backoff counter if there exists).
Shi briefly discloses correspondence between beam in the same or similar direction may be formed into groups and determining a backoff control parameter based on historical values but fails to explicitly disclose wherein the backoff control parameter is set based on a historical value of a backoff control parameter for a beam in another beam subset in the plurality of beam subsets except a beam subset in which the first beam is located.
However, Si more specifically teaches wherein the backoff control parameter is set based on a historical value of a backoff control parameter for a beam in another beam subset in the plurality of beam subsets except a beam subset in which the first beam is located (Paragraph [0115-0117] the transmitter generates and maintains a common backoff counter N (in this sense, backoff counter is common for all directions/receivers), where N is initialized as a random integer uniformly generated between 0 and a value CW, and CW is calculated from contention window sizes CW.sub.1, . . . , CW.sub.M (in this sense, contention window size is direction-specific/group-of-direction-specific or equivalently, receiver or group-of-receiver specific), and N=N-1 if the CCA slot is detected to be idle for all sensed directions; That is a backoff control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shi with the teachings of Si. Si provides a solution for directional LBT, possibly combined with omni-directional LBT, based channel access framework. In which a controller/processor support beam forming or directional routing operations in which an outgoing signals from multiple antennas are weighted differently to effectively steer the outgoing signals in a desired direction. The self-defer or maximum backoff time is introduced to facilitate an alignment of transmission starting time of different directions, if multiple backoff counters exit (Si Abstract; Paragraph [0002-0012]).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 4 and 9, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claims “wherein if neither the backoff control parameter for the beam associated with the first beam nor the backoff control parameter for the first beam has a historical value, the backoff control parameter is set based on a preset upper limit; and the preset upper limit is set based on historical values of backoff control 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. U.S. Patent Application Publication 2019/0373635 – Data Transmission and Receiving Method and Apparatus and Base Station and Terminal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414